Case 1:21-cv-00826-GBD Document9 Filed 04/21/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL WELFARE FUND,
PENSION FUND, ANNUITY FUND, AND
TRAINING PROGRAM FUND et al.,

 

Petitioners,

21 Civ. 826 (GBD)

-against-

COLE PARTNERS, INC.,

Respondent.

GEORGE B. DANIELS, United States District Judge:

Petitioners’ request for leave to file a motion for confirmation and enforcement of the
arbitration award by May 13, 2021, (ECF No. 8), is GRANTED. Petitioners shall serve their
motion and any accompanying papers on Respondent at the Office of the Secretary of State and
mail a copy of their motion and any accompanying papers to the Respondent’s office or mailing
address.

The initial conference scheduled to occur on April 27, 2021 at 9:30 a.m. is hereby

cancelled.

Dated: New York, New York SO ORDERED:

April 21, 2021

PRE: B. DANIELS
United States District Judge

 

 

 
